UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GRADY SCOTT WESTON, Individually and | Civ. No. 1:14-CV-10136-GBD
On Behalf of All Others Similarly Situated,

Plaintiffs,

Vv.

RCS CAPITAL CORPORATION, RCAP
HOLDINGS, LLC, RCAP EQUITY, LLC,
NICHOLAS S. SCHORSCH, BRIAN S.
BLOCK, EDWARD MICHAEL WEIL,
WILLIAM M. KAHANE, BRIAN D. JONES,
PETER M. BUDKO, MARK AUERBACH,
JEFFREY BROWN, C. THOMAS
MCMILLEN, and HOWELL WOOD,

 

Defendants.

 

 

[_REEEBSED] ORDER AUTHORIZING DISTRIBUTION OF NET SETTLEMENT
FUND TO AUTHORIZED CLAIMANTS AND RELATED RELIEF

THIS MATTER having come before the Court on the motion of Lead Plaintiffs
Oklahoma Police Pension Fund and Retirement System and City of Providence, Rhode Island for
authorization to distribute the Net Settlement Fund; the Settlement having reached its Effective
Date; and the Court having considered all papers filed and proceedings had herein and otherwise
being fully informed;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

I. All of the capitalized terms used herein shall have the same meanings as set forth
in the Stipulation and Agreement of Settlement, dated as of June 2, 2017 (ECF No. 134-1), or the

Declaration of Adam D. Walter on Behalf of A.B. Data, Ltd. in Support of Lead Plaintiffs’

 
Motion for Authorization to Distribute Net Settlement Fund (the “A.B. Data Declaration” or
“A.B. Data Decl.’’), dated December 20, 2019.

2. The administrative recommendations of A.B. Data, Ltd. (“A.B. Data” or “Claims
Administrator’’), the Court-appointed Claims Administrator, to accept the Proof of Claim and
Release forms (“Claim Forms”), including the late but otherwise eligible Claim Forms, listed in
Exhibits E and F to the A.B. Data Declaration are hereby APPROVED.

3. As determined by the Claims Administrator, wholly rejected or otherwise
ineligible Proofs of Claim are hereby REJECTED, including the two disputed claims.

4. The distribution of the Net Settlement Fund to Authorized Claimants is hereby
AUTHORIZED and shall be conducted in accordance with the Stipulation, the Court-approved
Plan of Allocation, and the distribution plan for payment of the Net Settlement Fund set forth in
paragraph 40 of the A.B. Data Declaration, which is hereby APPROVED.

5. No Claim Forms received or adjusted after October 18, 2019 will be eligible for
payment for any reason, subject only to the provision of paragraph 40(c) of the Distribution Plan.

6. A payment in the amount of $23,194.58 from the Settlement Fund for A.B. Data’s
estimate of its fees and expenses to be incurred in connection with the initial distribution of the
Net Settlement Fund is hereby AUTHORIZED. If the incurred fees and expenses for the initial
distribution are lower than the estimate, the Claims Administrator shall promptly reimburse the
Net Settlement Fund.

7. The administration of the Settlement and the proposed distribution of the Net
Settlement Fund comply with the terms of the Stipulation and the Plan of Allocation.

8. The Claims Administrator is authorized to destroy paper copies of the Proofs of

Claim and all supporting documents one year after the initial distribution of the Net Settlement

 

 
Fund, and to destroy electronic copies of the same one year after all funds have been distributed.

9. The Court retains jurisdiction to consider any further applications concerning the
administration of the Settlement, and such other and further relief as this Court deems

appropriate.

*~ _- ,
DATED ic ¢ day of Abu a Ode

 

on COURT:

Dupes J Dorurshe

Fiptora Hpdorable George B. Daniels
‘STATES DISTRICT JUDGE

 

 

 
